DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-38 and 41-46 remain rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (WO 2018/142336; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
With regards to the ingredients in the composition required by instant claim 22, Mehta et al. is directed to a pharmaceutical composition in the form of a suspension and suspension powder for reconstitution comprising lamotrigine (Abstract and Examples).
Mehta et al. teach that the carrier/vehicle/solvent used in the suspensions of the present invention include aqueous and non-aqueous carrier but are not limited to water, alcohol, polyethylene glycol, propylene glycol, or glycerin buffers, oil or combinations thereof (limitations of instant claim 22). The carrier is present in an amount from about 30 w/w% to about 95 w/w%. Mehta et al. teach various useful viscosity agents/thickening agent such as xanthan gum, carboxymethylcellulose, mixture of microcrystalline cellulose and carboxymethylcellulose, and colloidal silicon dioxide. Mehta et al. teach various useful preservatives such as methylparaben and sodium benzoate. Mehta et al. teach various and useful sweetening agents such as sorbitol, sucralose and saccharin.
Mehta et al. teach that the liquid pharmaceutical composition abovementioned can be used for treatment of epilepsy, bipolar disorder, partial seizures, primary and secondary tonic-clonic seizures, and seizures associated with Lennox-Gastaut syndrome (limitation of instant claims 22-23).
With regards to the amount of oral liquid suspension administered to the patient, Mehta et al. teach that lamotrigine (claimed active agent) is in an amount from about 0.01% w/w to about 50% w/w of the total composition, particularly in an amount from about 0.01% to about 10% w/w of the total composition (overlaps range recited in instant claims 40). Furthermore, Mehta et al. teach that the amount of lamotrigine in the suspension ranges from about 0.1 mg/mL to about 400 mg/mL and more preferably from about 0.5 mg/mL to 75 mg/mL (overlaps with the ranges recited in instant claims 24 and 27). Mehta et al. also teaches a suspension comprising lamotrigine in an amount of about 0.1% to about 90% by weight wherein the composition exhibits desirable technical attributes like pourability, viscosity, dissolution, stability, re-suspendability and re-dispersibility.
With regards to the particle size distribution (PSD) Mehta et al. teach lamotrigine has a D90 is less than about 200 µm, D50 less than about 100 µm and D10 is less than about 50 µm (overlaps the ranges recited in instant claims 28-29).
With regards to the viscosity of the suspension, Mehta et al. teach a viscosity in the range of 100 to 1500 cP at 25 °C (overlaps the ranges recited in instant claims 30-31).
With regards to the pH of the suspension, Mehta et al. teach wherein the pH adjust agent is included in a sufficient amount to maintain the pH of the composition in the range of about 3-8 and preferably in a range of about 4-7 (overlaps the ranges recited in instant claims 32-33).
With regards to flavoring agents, Mehta et al. teach that flavoring agents can be added, such as banana or cherry flavors (limitation of instant claims 36-37).
With regards to coloring agents, Mehta et al. teach wherein the suspension can include coloring agents (limitation of instant claim 38).
With regards to instant claim 45, Mehta et al. teach an embodiment wherein the dosage form is an immediate release form.
Mehta et al. do not disclose the pharmacokinetic profile under fasted conditions of a healthy adult subject with epilepsy taking no other medications after a single dose, and do not disclose the reduction in adverse reactions, as recited in claims 25-26, the specific gravity, as recited in claims 34-35, the microbial growth (E. coli, BCC) while packaged in a container over the course of 24 months, as recited in claims 42-44 or the in-vitro dissolution rate, as recited in claim 46.  However, the invention as claimed is not structurally distinguishable from the disclosure of Mehta et al. and it is therefore, the Examiner's position that the pharmacokinetic and pharmacological profile is an inherent property of the invention taught by Mehta et al. Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed method of using the suspension composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and that of the prior art. See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Mehta et al. do not teach a specific embodiment that combines the ingredients listed in claim, as required by instant claim 22.
Mehta et al. does not specifically teach wherein the dose administered to subject is 0.1-25.0 mL, as required by instant claim 22.  
Although Mehta et al. teach a range of concentration of lamotrigine in the abovementioned suspension (0.5-75 mg/mL), they do not teach the total amount (volume) of suspension dose, as required in instant claim 24. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” — see fifth page of the decision).
Regarding the dose amount (volume) of the lamotrigine-containing composition as specified in claims 22, 24 and 41, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Mehta et al. teach that lamotrigine is in an amount from about 0.01% w/w to about 50% w/w of the total composition, particularly in an amount from about 0.01% to about 10% w/w of the total composition. Furthermore, Mehta et al. teach that the amount of lamotrigine in the suspension ranges from about 0.1 mg/mL to about 400 mg/mL and more preferably from about 0.5 mg/mL to 75 mg/mL. Mehta et al. also teaches a suspension comprising lamotrigine in an amount of about 0.1% to about 90% by weight wherein the composition exhibits desirable technical attributes like pourability, viscosity, dissolution, stability, re-suspendability and re-dispersibility. The Applicants' specification provides no evidence that the selected ranges in claims 22, 24 and 41 were not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., pourability, viscosity, dissolution, stability, re-suspendability and re-dispersibility as taught by Mehta et al. as well as patient compliance with various volume intake), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the amount.  One of ordinary skill in the art would have been motivated to change the amount as this could be expected to be advantageous for patient compliance, pourability and/or stability.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (WO 2018/142336; of record) as applied to claims 22-38 and 41-46 above, and further in view of Mosher et al. (US 9,463,183; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
See details in the above rejection for the teachings of Mehta et al. as they relate to instant claims 22-38 and 41-46.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although Mehta et al. teach that colorants can be incorporated in the composition, they do not teach wherein the oral liquid suspension further comprises the following specific colorants: FD&C red #40 and yellow #6, a required by instant claims 39-40. However, such deficiencies are cured by Mosher et al.
	Mosher et al. is directed to oral liquid formulations. Mosher et al. teach that incorporating coloring agents into a formulation is advantageous for providing identity and/or for aesthetic purposes (col. 14, lines 4-10). Mosher et al. teach that suitable coloring agents illustratively include FD&C Red No. 3, FD&C Red No. 20, FD&C Red No. 40, FD&C Yellow No. 6, FD&C Blue No. 2, D&C Green No. 5, D&C Orange No. 5, caramel, ferric oxide and mixtures thereof (col. 14, lines 4-10).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Mehta et al. and Mosher et al. are each directed to oral liquid formulations comprising active agents. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate coloring agents such as FD&C Red No. 40 and FD&C Yellow No. 6, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to include such coloring agents because Mosher et al. teach that coloring agents advantageously provide identity and/or are used for aesthetic purposes (col. 14, lines 4-10).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the Office action provides no basis or motivation why the POSITA would select Examples 1 and 2 (or any other specific embodiment) to be the starting compositions or why the POSITA would deviate and modify the Examples when there was no indication within Mehta that the ready to use suspensions would not be suitable for their intended purpose (Remarks: p. 8, 3rd ¶). 
This is not found persuasive. In response, the Examiner relies on the prior art as a whole, not just one embodiment described in the document (e.g., Example 1 and/or 2). As stated in the MPEP §2141.02: “Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole”. Furthermore, the Examiner repeats her previous response: Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations: that the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.” In the instant case, the majority of the claimed components are commonly used excipients. Furthermore, it is noted that Applicants do not identify any secondary consideration demonstrating criticality or anything unexpected about the combination of two known prior art pharmaceutical agents.
Applicants argue that the Office action provides no basis why the POSITA would select each the presently claimed (dependent claim 40): 3.0 +/- 0.3% w/v sorbitol solution, 0.08 +/- 0.008% w/v saccharin sodium dihydrate powder, and 0.75 +/- 0.08% w/v sucralose, within an oral liquid lamotrigine suspension, when no disclosed range or amount of sweetening agents is provided in Mehta; no disclosed range or amount of pH adjusting agent or buffering agents is provided in Mehta (Remarks: ¶ bridging p. 8 and 9).
This is not found persuasive. In response, MPEP §2144.05 (II)(B) states: “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”. In the instant case, it is clear from the prior art that sucralose or other sugars, for example, is used in the compositions as a sweetener; that is, adding sucralose adds a level of sweetness to the composition. One of ordinary skill in the art would understand that if you changed the amount of the sweetener, that the level of sweetness would change and furthermore, that the level of sweetness was be dependent on the amount of sweetener and the amount of other ingredients that adversely effect the taste. The same is true for the pH adjusting agent, which is known to affect the pH of the composition. One of ordinary skill in the art would understand that the amount of pH adjusting agent would change the pH level of the composition (i.e., it is a result-effective variable). Therefore, the Examiner maintains that the instant 103 rejection is proper, absent unexpected results or properties.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617